Exhibit 10.1


SUNNOVA SOL ISSUER, LLC
SOLAR ASSET BACKED NOTES, SERIES 2020-1


$337,100,000


3.35
%
Solar Asset Backed Notes, Series 2020-1, Class A


$75,400,000


5.54
%
Solar Asset Backed Notes, Series 2020-1, Class B

NOTE PURCHASE AGREEMENT
February 5, 2020
CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, New York 10010-3629




Ladies and Gentlemen:


Section 1.Introductory. Sunnova Sol Issuer, LLC (the “Issuer”), a Delaware
limited liability company, proposes, subject to the terms and conditions stated
herein, to sell to Credit Suisse Securities (USA) LLC (the “Initial Purchaser”),
the 3.35% Solar Asset Backed Notes, Series 2020-1, Class A (the “Class A Notes”)
and the 5.54% Solar Asset Backed Notes, Series 2020-1, Class B (the “Class B
Notes” and together with the Class A Notes, the “Notes”), in the Initial
Outstanding Note Balances set forth in Exhibit D attached to this note purchase
agreement (this “Agreement”). On the Closing Date, Sunnova Sol Holdings, LLC, a
Delaware limited liability company (“Sunnova Sol Holdings”), Sunnova
Intermediate Holdings, LLC, a Delaware limited liability company (“Sunnova
Intermediate Holdings”), and a wholly-owned subsidiary of Sunnova Energy
Corporation, a Delaware corporation (“Sunnova Energy”), Sunnova Sol Depositor,
LLC, a Delaware limited liability company (the “Depositor”) and the Issuer will
enter into a sale and contribution agreement (the “Contribution Agreement”),
dated as of the Closing Date, pursuant to which: (i) Sunnova Sol Holdings will
acquire the Conveyed Property from Sunnova Intermediate Holdings; (ii) the
Depositor will acquire the Conveyed Property from Sunnova Sol Holdings; and
(iii) the Issuer will acquire the Conveyed Property from the Depositor. The
Notes are to be issued under an indenture, dated as of the Closing Date (the
“Indenture”), by and between the Issuer and Wells Fargo Bank, National
Association (“Wells Fargo”), a national banking association, as indenture
trustee (in such capacity, the “Indenture Trustee”). Pursuant to the Indenture,
the Issuer will pledge the Trust Estate (including the Conveyed Property and the
rights and remedies under the Contribution Agreement) to the Indenture Trustee
for the benefit of the Noteholders to secure the Notes. Pursuant to a
transaction management agreement, dated as of the Closing Date, by and between
the Issuer and Sunnova TE Management II, LLC (“Sunnova Management”), Sunnova
Management will provide certain administrative, collection and other management
services to the Issuer and in respect of the Managing Members and the interest,
rights and obligations thereof. Finally, in connection with the transaction,
Sunnova Energy will deliver a performance guaranty, dated as of the Closing
Date, in favor of the Issuer and the Indenture Trustee for the benefit of the
Noteholders. The Issuer, Depositor and Sunnova Energy are referred to herein as
a “Sunnova NPA Party” and collectively, the “Sunnova NPA Parties”. The Sunnova
NPA


1


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




Parties, and together with Sunnova Management, Sunnova TE Management III, LLC
(“Sunnova TE Management”), Sunnova Sol Holdings, Sunnova Intermediate Holdings,
each Managing Member and each Project Company are referred to herein as a
“Sunnova Entity” and collectively, the “Sunnova Entities”. The Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder, is
herein referred to as the “Securities Act”. Capitalized terms used in this
Agreement but not otherwise defined shall have the meanings set forth in the
“Standard Definitions” attached as Annex A to the Indenture.


Section 2.Representations and Warranties of the Sunnova NPA Parties. Each of the
Sunnova NPA Parties, jointly and severally represents and warrants to the
Initial Purchaser, on the date hereof and as of the Closing Date, that:
(a)    The Issuer has prepared (i) a confidential preliminary offering circular
relating to the Notes to be offered by the Initial Purchaser, dated February 4,
2020 (such confidential preliminary offering circular, including schedules and
exhibits attached thereto, the “Preliminary Offering Circular”), (ii) the road
show presentation dated January 2020 attached as Exhibit B to this Agreement
(the “Road Show”), (iii) one or more reports on Form ABS-15G furnished on EDGAR
with respect to the transaction contemplated by this Agreement (“Form ABS-15G
Due Diligence Reports”), (iv) quantitative data with respect to the Intex cdi
file provided by Sunnova Energy, the Issuer or the Depositor, directly or
indirectly, (including the cashflow model prepared by Trepp, LLC), to one or
more prospective investors, whether in electronic form or otherwise (the
“Collateral Data Information”), and (v) the information delivered to prospective
holders of the Notes (other than the Preliminary Offering Circular and the Road
Show) attached as Exhibit A to this Agreement (the “Pricing Information” and,
together with the Road Show, the Form ABS-15G Due Diligence Reports, the
Collateral Data Information and the Preliminary Offering Circular, the “Time of
Sale Information”). The Issuer will prepare a final confidential offering
circular, dated February 5, 2020, that includes the offering prices and other
final terms of the Notes (such offering circular, including schedules and
exhibits attached thereto, the “Offering Circular”). Each of the Time of Sale
Information and the Offering Circular, as amended or supplemented by additional
information are collectively referred to as the “Offering Document”. The
Offering Document at a particular time means the Offering Document in the form
actually amended or supplemented and issued at such time. The “Time of Sale”
means 4:30 p.m. EST on February 5, 2020.
The Preliminary Offering Circular, as of the date thereof did not and as of the
Closing Date will not, and the Time of Sale Information (taken as a whole), as
of the Time of Sale, did not and as of the Closing Date will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Offering Circular, as amended, as of
the date thereof, did not, and as of the Closing Date, will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Notwithstanding anything to the contrary,
none of the Issuer, the Depositor or Sunnova Energy makes any representations or
warranties as to the Initial Purchaser Information, it being understood and
agreed that the “Initial


2


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




Purchaser Information” is only such information that is described as such in
Section 7(b) hereof. If, subsequent to the initial Time of Sale, the Issuer and
the Initial Purchaser determine that the original Time of Sale Information
included an untrue statement of material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and the Initial
Purchaser advises the Issuer that investors in the Notes have elected to
terminate their initial “contracts of sale” (within the meaning of Rule 159
under the Securities Act, the “Contracts of Sale”) and enter into new Contracts
of Sale, then the “Time of Sale” will refer to the time of entry into the first
new Contract of Sale and the “Time of Sale Information” will refer to the
information available to purchasers at the time of entry (prior to the Closing
Date) into the first new Contract of Sale, including any information that
corrects such material misstatements or omissions (such new information, the
“Corrective Information”) and Exhibit A to this Agreement will be deemed to be
amended to include such Corrective Information in the Time of Sale Information.
Notwithstanding the foregoing, for the purposes of Section 7 hereof, in the
event that an investor elects not to terminate its initial Contract of Sale and
enter into a new Contract of Sale, “Time of Sale” will refer to the time of
entry into such initial Contract of Sale and “Time of Sale Information” with
respect to Notes to be purchased by such investor will refer to information
available to such purchaser at the time of entry into such initial Contract of
Sale.
(b)    The Issuer is a limited liability company formed, validly existing and in
good standing under the laws of the State of Delaware, with limited liability
company power and authority to own its properties and conduct its business as
described in the Preliminary Offering Circular, the Time of Sale Information and
the Offering Circular and to execute, deliver and perform its obligations under
each of the Transaction Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party; and the Issuer is duly
qualified to do business as a foreign entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except for such jurisdictions where
failure to so qualify or be in good standing would not, individually or in the
aggregate, result in a Material Adverse Effect (as defined herein).
(c)    The Depositor is a limited liability company formed, validly existing and
in good standing under the laws of the State of Delaware, with limited liability
company power and authority to own its properties and conduct its business as
described in the Preliminary Offering Circular, the Time of Sale Information and
the Offering Circular and to execute, deliver and perform its obligations under
each of the Transaction Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party; and the Depositor is
duly qualified to do business as a foreign entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except for such jurisdictions where
failure to so qualify or be in good standing would not, individually or in the
aggregate, result in a Material Adverse Effect.
(d)    Sunnova Energy is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as described in the
Preliminary Offering Circular, the Time of Sale Information and the Offering
Circular and to execute, deliver and perform its obligations under


3


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




each of the Transaction Documents, the Project Company Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party;
and Sunnova Energy is duly qualified to do business as a foreign corporation in
good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except for
such jurisdictions where failure to so qualify or be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect.
(e)    Sunnova Intermediate Holdings is a limited liability company formed,
validly existing and in good standing under the laws of the State of Delaware,
with limited liability company power and authority to own its properties and
conduct its business as described in the Preliminary Offering Circular, the Time
of Sale Information and the Offering Circular and to execute, deliver and
perform its obligations under each of the Transaction Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party;
and Sunnova Intermediate Holdings is duly qualified to do business as a foreign
entity in good standing in all other jurisdictions in which its ownership or
lease of property or the conduct of its business requires such qualification,
except for such jurisdictions where failure to so qualify or be in good standing
would not, individually or in the aggregate, result in a Material Adverse
Effect.
(f)    Sunnova Sol Holdings is a limited liability company formed, validly
existing and in good standing under the laws of the State of Delaware, with
limited liability company power and authority to own its properties and conduct
its business as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular and to execute, deliver and perform its
obligations under each of the Transaction Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party; and Sunnova
Sol Holdings is duly qualified to do business as a foreign entity in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except for such
jurisdictions where failure to so qualify or be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect.
(g)    Sunnova Management is a limited liability company formed, validly
existing and in good standing under the laws of the State of Delaware, with
limited liability company power and authority to own its properties and conduct
its business as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular and to execute, deliver and perform its
obligations under each of the Transaction Documents, the Project Company
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party; and Sunnova Management is duly qualified to do
business as a foreign entity in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except for such jurisdictions where failure to so qualify or
be in good standing would not, individually or in the aggregate, result in a
Material Adverse Effect.
(h)    Sunnova TE Management is a limited liability company formed, validly
existing and in good standing under the laws of the State of Delaware, with
limited liability company power and authority to own its properties and conduct
its business as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular and to execute, deliver and perform its
obligations under each of the Project Company Documents and each other agreement


4


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




or instrument contemplated thereby to which it is or will be a party; and
Sunnova TE Management is duly qualified to do business as a foreign entity in
good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except for
such jurisdictions where failure to so qualify or be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect.
(i)    Each Managing Member is a limited liability company formed, validly
existing and in good standing under the laws of the State of Delaware, with
limited liability company power and authority to own its properties and conduct
its business as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular and to execute, deliver and perform its
obligations under each of the Transaction Documents, the Project Company
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party; and each Managing Member is duly qualified to do
business as a foreign entity in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except for such jurisdictions where failure to so qualify or
be in good standing would not, individually or in the aggregate, result in a
Material Adverse Effect.
(j)    Each Project Company is a limited liability company formed, validly
existing and in good standing under the laws of the State of Delaware, with
limited liability company power and authority to own its properties and conduct
its business as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular and to execute, deliver and perform its
obligations under each of the Transaction Documents, the Project Company
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party; and each Project Company is duly qualified to do
business as a foreign entity in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except for such jurisdictions where failure to so qualify or
be in good standing would not, individually or in the aggregate, result in a
Material Adverse Effect.
(k)    The Indenture has been duly authorized by the Issuer and on the Closing
Date, the Indenture will have been duly executed and delivered by the Issuer,
will conform in all material respects to the description thereof contained in
the Preliminary Offering Circular, the Time of Sale Information and the Offering
Circular and, assuming due authorization, execution and delivery thereof by the
Indenture Trustee, will constitute a valid and legally binding obligation of the
Issuer, enforceable against the Issuer in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
or remedies and subject to general equity principles (whether considered in a
suit at law or in equity) and except as rights to indemnification may be limited
by public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.
(l)    The Notes have been duly authorized by the Issuer and, when authenticated
by the Indenture Trustee in the manner provided for in the Indenture and paid
for and delivered pursuant to this Agreement on the Closing Date, such Notes
will have been duly executed, authenticated, issued and delivered, will conform
in all material respects to the description thereof contained in the Preliminary
Offering Circular, the Time of Sale Information and the Offering


5


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




Circular, and will constitute valid and legally binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
or remedies and subject to general equity principles (whether considered in a
suit at law or in equity) and will be entitled to the benefits of the Indenture.
(m)    No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by the Transaction Documents and in connection with
the issuance and sale of the Notes by the Issuer other than (i) as have been
made or obtained on or prior to the Closing Date (or, if not required to be made
or obtained on or prior to the Closing Date, that will be made or obtained when
required), (ii) as may be required under the Securities Act (which is addressed
in Section 2(s) hereof), State securities or Blue Sky laws in any jurisdiction
in the U.S. or under the securities laws of any foreign jurisdiction and (iii)
those that, if not obtained, would not, individually or in the aggregate, have a
Material Adverse Effect on the Sunnova Entities.
(n)    The execution, delivery and performance of each of the Transaction
Documents by each of the Sunnova Entities which is or will be party to such
Transaction Documents and the issuance and sale of the Notes and compliance with
the terms and provisions thereof will not (i) result in a breach or violation of
any of the terms and provisions of, constitute a default under or conflict with
(A) any statute, rule, regulation or order of any governmental agency or body,
or any court, domestic or foreign, having jurisdiction over such Sunnova Entity,
or any of their properties; (B) any agreement or instrument to which such
Sunnova Entity is a party, by which such Sunnova Entity is bound or to which any
of the properties of such Sunnova Entity is subject (other than with respect to
the transfer of assignments of Hedged SREC Agreements as described in the
Preliminary Offering Circular, the Time of Sale Information and the Offering
Circular that require the consent of any Hedged SREC Counterparty); and (C) the
organizational documents of such Sunnova Entity; or (ii) other than as
contemplated by the Transaction Documents, result in the creation or imposition
of any lien, charge or encumbrance upon any of the property or assets of such
Sunnova Entity; except, in the case of clauses (i)(A), (i)(B) and (ii), for such
breaches, violations, defaults, conflicts, liens, charges or encumbrances that
individually or in the aggregate would not have a Material Adverse Effect on
Sunnova Energy, Sunnova Management, Sunnova Intermediate Holdings or Sunnova Sol
Holdings.
(o)    This Agreement and each other Transaction Document and Project Company
Documents to which any Sunnova Entity is a party have each been duly authorized,
and, assuming the due authorization, execution and delivery thereof by the other
parties thereto, when executed and delivered by such Sunnova Entity shall
constitute a legal, valid and binding obligation of such Sunnova Entity
enforceable against such Sunnova Entity in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
or remedies and subject to general principles of equity (whether considered in a
suit at law or in equity) and except as rights to indemnification may be limited
by public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.


6


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




(p)    On the Closing Date, the Issuer shall have good and marketable title to
the Conveyed Property, in each case free from liens, encumbrances and defects
that would materially and adversely affect the value thereof or materially and
adversely interfere with the use made or to be made thereof by it (other than
Permitted Liens).
(q)    Each of the Sunnova Entities possesses all material certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by it, except where failure to
possess such certificates, authorities or permits would not have a material
adverse effect on (i) the condition (financial or other), business, properties
or results of operations of such Sunnova Entity, as the case may be, (ii) the
ability of such Sunnova Entity, as the case may be, to perform its obligations
under the Transaction Documents, (iii) the validity or enforceability of the
Transaction Documents to which such Sunnova Entity, as the case may be, is a
party or (iv) the Trust Estate (a “Material Adverse Effect”), and it has not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to such
Sunnova Entity, would individually or in the aggregate have a Material Adverse
Effect on such Sunnova Entity.
(r)    Except as disclosed in the Preliminary Offering Circular, the Time of
Sale Information and the Offering Circular, there are no pending actions, suits,
investigations, or proceedings to which any Sunnova Entity or any of their
respective properties, are subject, by or before any court or governmental
agency, authority, body or arbitrator, that if determined adversely to such
Sunnova Entity, would individually or in the aggregate have a Material Adverse
Effect on such Sunnova Entity, would materially and adversely affect the
validity or enforceability of the Transaction Documents or the Project Company
Documents to which such Sunnova Entity is a party, the Notes, or the U.S.
federal or State income, excise, franchise or other tax treatment of the Notes
or the Issuer, or which are otherwise material in the context of the sale of the
Notes; and to each Sunnova NPA Party’s knowledge, no such actions, suits,
investigations or proceedings are threatened or contemplated.
(s)    The Issuer is not and, after giving effect to the offering and sale of
the Notes and the application of the proceeds thereof as described in the
Preliminary Offering Circular, the Time of Sale Information and the Offering
Circular, will not be subject to registration as an “investment company” under
the Investment Company Act of 1940, as amended (the “Investment Company Act”).
The Issuer is not an “investment company” as defined under Section 3(a)(1) of
the Investment Company Act. The Issuer will conduct its business so that it is
not subject to regulation by the Investment Company Act by maintaining less than
40% of the value of its total assets, exclusive of U.S. Government securities
and cash items, on an unconsolidated basis, in “investment securities” as
defined under the Investment Company Act. The Issuer is being structured so as
not to constitute a “covered fund” for purposes of Section 619 of the Dodd Frank
Wall Street Reform and Consumer Protection Act of 2010 (the “Volcker Rule”),
based on its current interpretations; and in making this determination the
Issuer will not be relying solely on an exclusion from the definition of
“investment company” contained in Section 3(c)(1) and/or Section 3(c)(7) of the
Investment Company Act.


7


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




(t)    The Notes are eligible for resale pursuant to Rule 144A under the
Securities Act (“Rule 144A”). When the Notes are issued and delivered pursuant
to the Indenture and this Agreement, no securities of the same class (within the
meaning of Rule 144A(d)(3) under the Securities Act) as the Notes will be listed
on any national securities exchange, registered under Section 6 of the United
States Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”), or quoted in a U.S.
automated interdealer quotation system.
(u)    Assuming compliance by the Initial Purchaser with the covenants and that
the representations and warranties set forth in Section 4 hereof are true, the
offer and sale of the Notes to the Initial Purchaser in the manner contemplated
by the Offering Circular and this Agreement will be exempt from the registration
requirements of the Securities Act by reason of Section 4(a)(2) thereof and the
Indenture is not required to be qualified under the Trust Indenture Act of 1939,
as amended (the “Trust Indenture Act”). None of the Sunnova Entities, any of
their respective Affiliates nor any person acting on its or their behalf (other
than the Initial Purchaser and its Affiliates and agents, as to which no
representation or warranty is made) has directly or indirectly solicited any
offer to buy or offered to sell or will directly or indirectly solicit any offer
to buy or offer to sell in the United States or to any United States citizen or
resident any security which is or would be integrated with the sale of the Notes
in a manner that would require the Notes to be registered under the Securities
Act. None of the Sunnova Entities, any of their respective Affiliates nor any
person acting on their behalf (other than the Initial Purchaser and its
Affiliates and agents, as to which no representation or warranty is made) has or
will solicit offers for, or offer to sell the Notes by any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.
(v)    No Sunnova Entity has entered or will enter into any contractual
arrangement with respect to the distribution of the Notes except for this
Agreement.
(w)    None of the Sunnova Entities, any of their respective affiliates nor any
Person acting on its or their behalf (other than the Initial Purchaser and its
Affiliates and agents, as to which no representation or warranty is made) has
engaged or will engage in any directed selling efforts within the meaning of
Rule 902 of Regulation S and each of the Sunnova Entities, their respective
affiliates and any Person acting on its or their behalf (other than the Initial
Purchaser and its Affiliates and agents, as to which no representation or
warranty is made) has complied and will comply with the “offering restrictions”
of Regulation S in connection with the offering of the Notes outside of the
United States. The Preliminary Offering Circular and the Offering Circular will
contain the disclosure required by Rule 902(g)(2) under the Securities Act.
(x)    Each of the representations and warranties of each Sunnova Entity set
forth in each of the Transaction Documents to which it is a party will be, as of
the Closing Date, true and correct, in all material respects. This Agreement,
the other Transaction Documents, the Project Company Documents and the Notes
conform or will conform in all material respects to the respective descriptions
contained in the Preliminary Offering Circular, the Time of Sale Information and
the Offering Circular.


8


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




(y)    Any transfer, stamp, documentary, recording, registration and other
similar taxes, fees and other governmental charges in connection with the
execution and delivery of the Transaction Documents or the execution, delivery
and sale of the Notes, in each case which are due and payable by a Sunnova
Entity on or prior to the Closing Date, have been or will be paid on or prior to
the Closing Date.
(z)    Except as expressly described in the Preliminary Offering Circular, the
Time of Sale Information and the Offering Circular, since the respective dates
as of which information is given in the Preliminary Offering Circular, the Time
of Sale Information and the Offering Circular (x) there has not been any change
in or affecting the general affairs, business, management, financial condition,
stockholders’ equity, results of operations or regulatory situation of any
Sunnova Entity that would result in a Material Adverse Effect and (y) no Sunnova
Entity is in default under any agreement or instrument to which it is a party or
by which it is bound which would individually or in the aggregate have a
Material Adverse Effect.
(aa)    Immediately after the consummation of the transactions to occur on the
Closing Date, (i) the fair value of the total assets of Sunnova Energy and its
consolidated subsidiaries, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of Sunnova Energy and its consolidated
subsidiaries will be not less than the amount that will be required to pay the
probable liability of its total existing debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) Sunnova Energy and its consolidated
subsidiaries will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) Sunnova Energy and its consolidated subsidiaries will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
immediately following the Closing Date after giving due consideration to the
prevailing practice in the industry in which Sunnova Energy is engaged.
(bb)    Each of the Sunnova Entities and their respective Affiliates owns or
licenses or otherwise has the right to use all licenses, permits, trademarks,
trademark applications, patents, patent applications, service marks, tradenames,
copyrights, copyright applications, franchises, authorizations and other
intellectual property rights that are necessary for the operation of its
businesses in order to perform its obligations under the Transaction Documents
or the Project Company Documents to which it is or will be a party and the
operation and maintenance of the Solar Assets without infringement upon or
conflict with the rights of any other Person with respect thereto, in each case
except (i) where the failure to own, license or have such rights or (ii) for
such infringements and conflicts which, in respect of both (i) and (ii)
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect.
(cc)    None of the Sunnova Entities has received an order from the Securities
and Exchange Commission, any State securities commission or any foreign
government or agency thereof preventing or suspending the issuance and offering
of the Notes, and to the best knowledge of each Sunnova Entity, no such order
has been issued and no proceedings for that purpose have been instituted.


9


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




(dd)    None of the Sunnova Entities has engaged in any activity or conduct
which would violate any applicable anti-bribery, anti-corruption or anti-money
laundering laws, regulations or rules in any applicable jurisdiction and Sunnova
Energy has instituted and maintains policies and procedures reasonably designed
to prevent any such violation. None of the Sunnova Entities is a Person that is:
(i) the subject of any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. government (including,
without limitation, the U.S. Department of the Treasury, the Office of Foreign
Assets Control, the U.S. Department of State and including, without limitation,
the designation as a “specially designated national” or “blocked person”), the
United Nations Security Council, Her Majesty’s Treasury, the Swiss State
Secretariat for Economic Affairs, the Monetary Authority of Singapore, the Hong
Kong Monetary Authority, the European Union, or other relevant sanctions
authority (collectively, “Sanctions”) or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of Sanctions
broadly prohibiting dealings with such government, country, or territory (each,
a “Sanctioned Country”), including Cuba, Iran, Crimea, North Korea, Sudan and
Syria. Each Sunnova NPA Party will not and will cause each other Sunnova Entity
not to, in violation of applicable Sanctions, directly or indirectly use the
proceeds of the Notes issued hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) in or involving a Sanctioned Country or any country or
territory which at the time of such funding is the subject of comprehensive
country-wide or territory-wide Sanctions, other than Cuba or Iran, or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of applicable Sanctions. None of the Sunnova Entities nor
any of their affiliates or subsidiaries have knowingly engaged in and are not
now knowingly engaged in any dealings or transactions with any person that at
the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country in violation of applicable Sanctions.
Each Sunnova NPA Party represents and covenants that, regardless of Sanctions,
it will not, directly or indirectly, use the proceeds of the transaction, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, to fund any activities of or business in
or involving Cuba or Iran.
(ee)    None of the Sunnova Entities or any of their affiliates has engaged or
as of the Closing Date will have engaged, in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds of any category of offenses designated in “The Forty Recommendations”
published by the Financial Action Task Force on Money Laundering on June 20,
2003, or in violation of the laws or regulations of the United States,
including, but not limited to, the Bank Secrecy Act (31 U.S.C. §§ 5311 et seq.),
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act (Pub. L.
107-56), and the regulations promulgated under each of the foregoing, the Money
Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et seq.) or FINRA Conduct Rule
3011, or the anti-money laundering laws of any other jurisdiction, in each case
as such laws and regulations may be applicable to the Sunnova Entities or, to
the knowledge of such Sunnova Entity, any of their affiliates, all as amended,
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Sunnova Entities or, to the
knowledge of such Sunnova Entity, any of their affiliates is or as of the
Closing Date will


10


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




be, as the case may be, in each case with respect to such money laundering laws,
pending or, to the knowledge of the Sunnova Entities, threatened. Sunnova Energy
represents that it has established an anti-money laundering program that is
reasonably designed to ensure compliance with applicable U.S. laws, regulations,
and guidance, including rules of self-regulatory organizations, relating to the
prevention of money laundering, terrorist financing, and related financial
crimes.
(ff)    None of the Sunnova Entities is or as of the Closing Date will be, and,
to the knowledge of such Sunnova Entity, no director, officer, agent, employee
or affiliate of such Sunnova Entity is or as of the Closing Date will be, the
target of any economic sanctions administered by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”); and no Sunnova
Entity will, in violation of applicable Sanctions, use, directly or indirectly,
any of the proceeds of the offering of the Notes contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of conducting
business in or with, engaging in any transaction in or with, or financing the
activities of, any country, person, or entity that is the target of any U.S.
economic sanctions administered by OFAC.
(gg)    No Sunnova Entity is and as of the Closing Date will be, and, to the
knowledge of such Sunnova Entity, no director, officer, agent, employee,
partner, or affiliate of a Sunnova Entity is or as of the Closing Date will be,
aware of any action, and no Sunnova Entity has taken and as of the Closing Date
will have taken, as the case may be, and, to the knowledge of such Sunnova
Entity, no director, officer, agent, employee, partner or affiliate of a Sunnova
Entity has taken or as of the Closing Date will have (i) taken, as the case may
be, any action, directly or indirectly, that would result in a violation by such
persons of the Foreign Corrupt Practices Act of 1977 (“FCPA”) (15 U.S.C. §
78dd-1, et seq.) or any other applicable anti-bribery or anti-corruption laws,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in each case in contravention of the FCPA or any other
applicable anti-bribery or anti-corruption laws, (ii) used any funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (iii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government or regulatory official or employee,
including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any unlawful rebate, payoff, influence payment,
kickback or other unlawful or improper payment or benefit. The Sunnova Entities
and their affiliates have conducted their businesses in compliance with the FCPA
and any other applicable anti-bribery or anti-corruption laws and Sunnova Energy
has instituted, maintained and enforced, and will continue to maintain and
enforce policies and procedures reasonably designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.


11


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




(hh)    The Issuer and, prior to the formation of the Issuer, Sunnova Energy has
complied and as of the Closing Date, the Issuer and Sunnova Energy will have
complied with the representations, certifications and covenants made by Sunnova
Energy to the Rating Agency in connection with the engagement of the Rating
Agency to issue and monitor credit ratings on the Notes, including any
representation provided to the Rating Agency by the Issuer or Sunnova Energy in
connection with Rule 17g-5(a)(3)(iii) of the Exchange Act (“Rule 17g-5”) except
where non-compliance would not have a Material Adverse Effect. The Issuer and
Sunnova Energy shall be solely responsible for compliance with Rule 17g-5 in
connection with the issuance, monitoring and maintenance of the credit ratings
on the Notes. The Initial Purchaser is not responsible for compliance with any
aspect of Rule 17g-5 in connection with the Notes.
(ii)    None of the Sunnova Entities or their respective Affiliates has engaged
or will engage any third-party due diligence service providers (each a
“Third-Party Due Diligence Provider”) to undertake “due diligence services” in
connection with the issuance of the Notes (such services as defined in Rule
17g-10(d)(1) of the Exchange Act, “Third-Party Due Diligence Services”) and none
of the Sunnova Entities or their respective Affiliates has obtained or will
obtain a “third-party due diligence report” in connection with the issuance of
the Notes (such report as defined in Rule 15Ga-2(d) of the Exchange Act, a
“Third-Party Due Diligence Report”), except as specifically set forth in Exhibit
C hereto.
(jj)    The Issuer, the Depositor or Sunnova Energy has provided any Form
ABS-15G Due Diligence Report to the Initial Purchaser within a reasonable time
prior to the furnishing or filing of such report, or any portion thereof, on the
Securities and Exchange Commission’s EDGAR website or its 17g-5 website, as
applicable. All Third Party Due Diligence Reports are deemed to have been
obtained by the Issuer, the Depositor or Sunnova Energy pursuant to Rules
15Ga-2(a) and 17g-10 under the Exchange Act, and all legal obligations with
respect to Third-Party Due Diligence Reports have been timely complied with
(including without limitation that each Form ABS-15G Due Diligence Report was
furnished to the Securities and Exchange Commission at least five Business Days
before the date hereof as required by Rule 15Ga-2(a) under the Exchange Act). No
portion of any Form ABS-15G Due Diligence Report contains any names, addresses,
other personal identifiers or zip codes with respect to any individuals, or any
other personally identifiable or other information that would be associated with
an individual, including without limitation any “nonpublic personal information”
within the meaning of Title V of the Gramm-Leach-Bliley Financial Services
Modernization Act of 1999.
(kk)    Sunnova Energy is the “sponsor” (in such capacity, the “Sponsor”) and
the Depositor is a “majority-owned affiliate” of the Sponsor (in each case, as
defined under Regulation RR of the Exchange Act (the “Risk Retention Rules”)).
The Depositor, as sole owner of the beneficial interests of the Issuer, holds an
“eligible horizontal residual interest” (as defined in the Risk Retention Rules)
equal to at least 5% of the fair value of all the “ABS interests” (as defined in
the Risk Retention Rules) in the Issuer issued as part of the transactions
contemplated by the Transaction Documents (the “Retained Interest”), determined
as of the Closing Date using a fair value measurement framework under United
States generally accepted accounting principles.


12


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




(ll)    The Sponsor is in compliance with all the legal requirements imposed by
the Risk Retention Rules on the sponsor of the transactions contemplated by the
Transaction Documents.
(mm)    The Sponsor has determined the fair value of the Retained Interest based
on its own valuation methodology, inputs and assumptions.
(nn)    No election has been, or will be, made or filed pursuant to which the
Issuer is or will be classified as an association taxable as a corporation for
U.S. federal income tax purposes.
(oo)    Sunnova Energy is the “originator” for purposes of the EU Risk
Retention, Due Diligence and Transparency Requirements and the Retained Interest
will constitute a material net economic interest of not less than 5% of the
nominal value (measured at the origination) of the securitized exposures in
accordance with Article 6(3)(d) of the EU Risk Retention, Due Diligence and
Transparency Requirements.
(pp)    As of the date hereof and as of the Closing Date, the information
included in any Beneficial Ownership Certification provided by any Sunnova
Entity or any affiliate thereof to which the Beneficial Ownership Regulation is
applicable with respect to the transactions undertaken pursuant to the
Transaction Documents, is true and correct in all respects. A “Beneficial
Ownership Certification” means a certification required by 31 C.F.R. § 1010.230
(the “Beneficial Ownership Regulation”).


Section 3.Purchase, Sale and Delivery of the Notes.
(a)    On the basis of the representations, warranties and agreements herein
contained, but subject to the terms and conditions set forth herein, the Issuer
agrees to sell to the Initial Purchaser and the Initial Purchaser agrees to
purchase the Notes from the Issuer at the purchase price and in an Initial
Outstanding Note Balance, with respect to each Class of Notes, each as set forth
opposite the name of the Initial Purchaser in Exhibit D attached hereto.
(b)    The Issuer will deliver, against payment of the purchase price, the Notes
to be offered and sold by the Initial Purchaser in reliance on Regulation S (the
“Regulation S Notes”) in the form of one or more temporary global notes in
registered form without interest coupons (the “Regulation S Global Notes”) which
will be deposited with the Indenture Trustee, in its capacity as custodian, for
The Depository Trust Company (“DTC”) for the respective accounts of the DTC
participants for Euroclear Bank S.A./N.V., as operator of the Euroclear System
(“Euroclear”), and Clearstream Banking, société anonyme (“Clearstream”) and
registered in the name of Cede & Co., as nominee for DTC. The Issuer will
deliver against payment of the purchase price of the Notes to be purchased by
the Initial Purchaser hereunder and to be offered and sold by the Initial
Purchaser in reliance on Rule 144A under the Securities Act (the “144A Notes”)
in the form of one or more permanent global securities in definitive form
without interest coupons (the “Rule 144A Global Notes”) deposited with the
Indenture Trustee, in its capacity as custodian, for DTC and registered in the
name of Cede & Co., as nominee for DTC. The Regulation S Global Notes and the
Rule 144A Global Notes shall be assigned separate CUSIP numbers. The Rule 144A
Global Notes shall


13


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




include the legend regarding restrictions on transfer set forth under “TRANSFER
RESTRICTIONS” in the Offering Circular. Until the termination of the
distribution compliance period (as defined in Regulation S) with respect to the
offering of the Notes, interests in the Regulation S Global Notes may only be
held by the DTC participants for Euroclear and Clearstream. Interests in any
permanent global notes will be held only in book-entry form through Euroclear,
Clearstream or DTC, as the case may be, except in the limited circumstances
permitted by the Indenture.
(c)    Payment for the Notes shall be made by the Initial Purchaser in Federal
(same day) funds by wire transfer to an account at a bank designated by the
Issuer and approved by the Initial Purchaser on February 12, 2020 (or, at such
time not later than seven full Business Days thereafter as the Initial Purchaser
and the Issuer determine on or prior to such date, the “Closing Date”) against
delivery to the Indenture Trustee, in its capacity as custodian, for DTC of (i)
the Regulation S Global Notes representing all of the Regulation S Notes for the
respective accounts of the DTC participants for Euroclear and Clearstream and
(ii) the Rule 144A Global Notes representing all of the 144A Notes. Copies of
the Regulation S Global Notes and the Rule 144A Global Notes will be made
available for inspection at the New York office of Kramer Levin Naftalis &
Frankel LLP (“Kramer Levin”) at least 24 hours prior to the Closing Date.
(d)    Each of the Sunnova NPA Parties and the Initial Purchaser, hereby
acknowledges and agrees that, for all tax purposes, it is entering into this
Agreement with the intention that the Notes will be characterized as
indebtedness and shall treat the Notes as indebtedness, unless otherwise
required by applicable law.


Section 4.Representations of the Initial Purchaser; Resales. The Initial
Purchaser, represents, warrants and agrees that with respect to itself:
(a)    It is a qualified institutional buyer and an institutional “accredited
investor” (within the meaning of Rule 501(a)(1), (2), (3) or (7) of the
Securities Act).
(b)    The Notes have not been registered under the Securities Act or under
applicable State securities laws or blue sky laws or under the laws of any other
jurisdiction and the Notes may not be offered or sold within the United States
or to or for the account or benefit of U.S. Persons (as defined in Regulation S
under the Securities Act), except to “qualified institutional buyers” (as
defined in Rule 144A under the Securities Act) in transactions meeting the
requirements of Rule 144A and to non-U.S. persons in offshore transactions
meeting the requirements of Regulation S. The Initial Purchaser represents and
agrees that it has offered and sold the Notes, and will offer and sell the Notes
(A) as part of its distribution at any time and (B) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date, only
in accordance with Rule 903 or Rule 144A and, in each case, in accordance with
this Agreement and the Preliminary Offering Circular and the Offering Circular.
Terms used in this subsection (b) shall have the meanings given to them in
Regulation S.
(c)    It and each of its affiliates will not offer or sell the Notes in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule


14


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act.
(d)    It has not obtained any Third-Party Due Diligence Report with respect to
the Notes (it being understood that the Third-Party Due Diligence Reports set
forth on Exhibit C have been obtained by a Sunnova Entity).
(e)    It has not offered, sold or otherwise made available and will not offer,
sell or otherwise make available any Notes which are the subject of the offering
contemplated by the Offering Circular in relation thereto to any retail investor
in any member state of the European Economic Area, including the United Kingdom
(“EEA”). For the purposes of this provision:
(i)    the expression “retail investor” means a person who is one (or more) of
the following:
(a)a retail client as defined in point (11) of Article 4(1) of Directive
2014/65/EU, as amended (“MiFID II”);
(b)a customer within the meaning of Directive (EU) 2016/97 on insurance
distribution (as amended), where that customer would not qualify as a
professional client as defined in point (10) of Article 4(1) of MiFID II; or
(c)not a qualified investor as defined in Regulation (EU) 2017/1129 (as amended,
the “Prospectus Regulation”); and
(ii)    the expression “offer” includes the communication in any form and by any
means of sufficient information on the terms of the offer and the Notes to be
offered so as to enable an investor to decide to purchase or subscribe for the
Notes.
(f)    (i) It has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom’s
Financial Services and Markets Act 2000 (as amended) (the “FSMA”)) received by
it in connection with the issue or sale of any Notes in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuer; (ii) it has complied and
will comply with all applicable provisions of the FSMA with respect to anything
done by it in relation to the Notes in, from or otherwise involving the United
Kingdom; and (iii) in relation to each member state of the EEA (each, a “Member
State”), it has not made and will not make an offer of any Notes to the public
in that Member State, other than: (A) to legal entities which are qualified
investors as defined in the Prospectus Regulation; (B) to fewer than 150 natural
or legal persons (other than qualified investors as defined in the Prospectus
Regulation), subject to obtaining the prior consent of the Initial Purchaser or
initial purchasers nominated by the Issuer for any such offer or (C) in any
other circumstances falling within Article 1(4) of the Prospectus Regulation;


15


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




provided, that, in the foregoing clause (C), no such offer of the Notes shall
require the Issuer or the Depositor to publish a prospectus pursuant to Article
3(1) of the Prospectus Regulation. Each person who initially acquires any Notes
or to whom any offer is made pursuant to the Preliminary Offering Circular and
the Offering Circular will be deemed to have represented, warranted and agreed
that such offer is made pursuant to one of the exemptions provided above.
For the purposes of this provision, the expression “an offer of any Notes to the
public” in relation to any Notes in any Member State means the communication in
any form and by any means of sufficient information on the terms of the offer
and the Notes to be offered so as to enable an investor to decide to purchase or
subscribe the Notes.


Section 5.Certain Covenants of the Issuer and Sunnova Energy. The Issuer and
Sunnova Energy each agree with the Initial Purchaser that:
(a)    As promptly as practicable following the Time of Sale and not later than
the second business day prior to the Closing Date, Sunnova Energy will prepare
and deliver the Offering Circular to the Initial Purchaser. The Issuer will
advise the Initial Purchaser promptly of any proposal to amend or supplement the
Offering Document and will not effect such amendment or supplementation without
the Initial Purchaser’s consent, such consent not to be unreasonably withheld.
If, at any time following delivery of any document comprising the Offering
Document and prior to the completion of the resale of the Notes by the Initial
Purchaser, any event occurs as a result of which such document as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, the
Issuer promptly will notify the Initial Purchaser of such event and promptly
will prepare, at its own expense, an amendment or supplement which will correct
such statement or omission. If, at any time following delivery of any document
comprising the Offering Document and prior to the completion of the resale of
the Notes by the Initial Purchaser, if, in the reasonable opinion of the Initial
Purchaser, a change to the Offering Document is necessary to comply with law or
regulations, the Issuer promptly will prepare, at its own expense, an amendment
or supplement which will cause the Offering Document to comply with such laws or
regulations. Neither the consent of the Initial Purchaser to, nor the Initial
Purchaser’s delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 6 hereof.
(b)    The Issuer will furnish to the Initial Purchaser copies of each document
comprising a part of the Offering Document as soon as available and in such
quantities as the Initial Purchaser reasonably requests. Sunnova Energy will
cause to be furnished to the Initial Purchaser on the Closing Date, the letters
specified in Section 6(a) hereof. At any time the Notes are Outstanding, the
Issuer will promptly furnish or cause to be furnished to the Initial Purchaser
and, upon request of holders and prospective purchasers of the Notes, to such
holders and prospective purchasers, copies of the information required to be
delivered to holders and prospective purchasers of the Notes pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto) in
order to permit compliance with Rule 144A in connection with resales by such
holders


16


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




of the Notes. The Issuer will pay the expenses of printing and distributing to
the Initial Purchaser all such documents.
(c)    During the period of one year following the Closing Date, the Issuer will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Notes that have been reacquired by any of
them, except for sales in a transaction registered under the Securities Act or
pursuant to any exemption under the Securities Act that results in such
Securities not being “restricted securities” within the meaning of Rule
144(a)(3) under the Securities Act.
(d)    So long as the Notes are outstanding, the Issuer will not conduct its
business in a manner that will require it to be registered as an “investment
company” under the Investment Company Act.
(e)    The Issuer will pay all expenses incidental to the performance of its
obligations under the Transaction Documents including (i) all expenses in
connection with the execution, issue, authentication, packaging and initial
delivery of the Notes, the preparation of the Transaction Documents and the
printing of the Confidential Preliminary Offering Circular, dated as of January
31, 2020 (the “Prior Preliminary Offering Circular”), the Offering Document and
amendments and supplements thereto, and any other document relating to the
issuance, offer, sale and delivery of the Notes; (ii) any expenses (including
reasonable fees and disbursements of counsel to the Initial Purchaser) incurred
in connection with qualification of the Notes for sale under the laws of such
jurisdictions in the United States as the Initial Purchaser designates and the
printing of memoranda relating thereto; (iii) any fees due and payable to the
Rating Agency for the ratings of the Notes; (iv) expenses incurred in
distributing the Prior Preliminary Offering Circular and the Offering Document
(including any amendments and supplements thereto) to the Initial Purchaser; and
(v) all reasonable and documented out-of-pocket expenses of the Initial
Purchaser (including any fees and disbursements of Kramer Levin, counsel to the
Initial Purchaser, to the extent incurred).
(f)    Until the Initial Purchaser shall have notified the Issuer of the
completion of the resale of the Notes, neither the Issuer nor any of its
affiliates has or will, either alone or with one or more other persons, bid for
or purchase for any account in which it or any of its affiliates has a
beneficial interest, any Notes, or attempt to induce any person to purchase any
Notes; and neither the Issuer nor any of its affiliates will make bids or
purchases for the purpose of creating actual, or apparent, active trading in, or
of raising the price of, the Notes.
(g)    Each of the Issuer and Sunnova Energy will comply with the
representations, certifications and covenants made by it in the engagement
letter with the Rating Agency, including any representation, certification or
covenant provided by it to the Rating Agency in connection with Rule 17g-5, and
will make accessible to any non-hired nationally recognized statistical rating
organization all information provided by it to the Rating Agency in connection
with the issuance and monitoring of the credit ratings on the Notes in
accordance with Rule 17g-5.
(h)    As of the respective dates of the Preliminary Offering Circular and the
Offering Circular, the Sponsor complied with and was solely responsible for
ensuring that the disclosure required by Rule 4(c)(1)(i) of the Risk Retention
Rules was contained in the Preliminary


17


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




Offering Circular and the Offering Circular and on and after the Closing Date,
the Sponsor shall comply with and be solely responsible for compliance with the
Risk Retention Rules, including, without limitation (1) complying with or
causing the Servicer to comply with the post-closing disclosure requirements set
forth in Rule 4(c)(ii) of the Risk Retention Rules, (2) complying with the
records maintenance requirements set forth in Rule 4(d) of the Risk Retention
Rules, and (3) complying and causing the compliance with the hedging, transfer
and financing prohibitions set forth in Rule 12 of the Risk Retention Rules.
(i)    Each Sunnova NPA Party agrees that it will promptly following any request
therefor, provide information and documentation reasonably requested by the
Initial Purchaser for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act, and the regulations thereunder, and the
Beneficial Ownership Regulation.


Section 6.Conditions of the Initial Purchaser’s Obligation. The obligation of
the Initial Purchaser to purchase and pay for the Notes on the Closing Date will
be subject to the accuracy of the representations and warranties on the part of
each Sunnova NPA Party herein, the accuracy of the statements of officers of
each Sunnova NPA Party made pursuant to the provisions hereof, to the
performance by each Sunnova NPA Party of its obligations hereunder and to the
following additional conditions precedent:
(a)    The Initial Purchaser shall have received a letter or letters of Ernst &
Young LLP, in form and substance satisfactory to the Initial Purchaser,
confirming that they are certified independent public accountants and stating in
effect that they have performed certain specified procedures, all of which have
been agreed to by the Initial Purchaser, as a result of which they determined
that certain information of an accounting, financial, numerical or statistical
nature, including, but not limited to, the numerical information contained under
the heading “Credit Risk Retention”, set forth in the Preliminary Offering
Circular, the Time of Sale Information and the Offering Circular (including such
documents that shall have been incorporated by reference therein) agrees with
the accounting records of the Sunnova Entities, excluding any questions of legal
interpretation.
(b)    Subsequent to the execution and delivery of this Agreement, there shall
not have occurred (i) a change in U.S. or international financial, political or
economic conditions or currency exchange rates or exchange controls as would, in
the judgment of the Initial Purchaser, be likely to prejudice materially the
success of the proposed issue, sale or distribution of the Notes, whether in the
primary market or in respect of dealings in the secondary market, or (ii) (A)
any change, or any development or event involving a prospective change, in the
condition (financial or other), business, properties or results of operations of
any Sunnova Entity or any of their affiliates, which, in the reasonable judgment
of the Initial Purchaser, is material and adverse and makes it impractical or
inadvisable to proceed with completion of the offering or the sale of and
payment for the Notes; (B) any downgrading in the rating of any debt securities
of any Sunnova Entities or any of their affiliates by any nationally recognized
statistical rating organization, or any public announcement that any such
organization has under surveillance or review its rating of any debt


18


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




securities of any Sunnova Entity or any of their affiliates (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating); (C) any suspension or
limitation of trading in securities generally on the New York Stock Exchange or
any setting of minimum prices for trading on such exchange, or any suspension of
trading of any securities of any Sunnova Entity or any of their affiliates on
any exchange or in the over-the-counter market; (D) any banking moratorium
declared by U.S. Federal or New York authorities; (E) any material disruption of
clearing or settlement services in the United States, or (F) any outbreak or
escalation of major hostilities in which the United States is involved, any
declaration of war by Congress or any other substantial national or
international calamity or emergency if, in the judgment of the Initial
Purchaser, the effect of any such outbreak, escalation, declaration, calamity or
emergency makes it impractical or inadvisable to proceed with completion of the
offering or sale of and payment for the Notes.
(c)    The Notes shall have been duly authorized, executed, authenticated,
delivered and issued, and each of the Transaction Documents shall have been duly
authorized, executed and delivered by the respective parties thereto and shall
be in full force and effect, and all conditions precedent contained in the
Transaction Documents that are required to be satisfied on the Closing Date
shall have been satisfied or waived.
(d)    The Initial Purchaser shall have received from counsel to each party to
the Transaction Documents (except for the Initial Purchaser and as otherwise
provided), written opinions dated the Closing Date in form and substance
satisfactory to the Initial Purchaser, covering such matters as the Initial
Purchaser may reasonably request, subject to customary qualifications, including
but not limited to the following:
(i)    Corporate Opinions. An opinion in respect of each party to the
Transaction Documents (except for the Initial Purchaser) that such party is
validly existing and in good standing under the laws of its State of formation,
with all requisite power and authority to own or hold its properties and conduct
its business.
(ii)    Legal, Valid, Binding and Enforceable. An opinion in respect of each
party to the Transaction Documents (except for the Initial Purchaser) that each
Transaction Document to which it is a party has been duly authorized, executed
and delivered and constitutes the valid and legally binding obligations of such
party, enforceable in accordance with its terms, subject to (i) bankruptcy,
insolvency, reorganization, fraudulent transfer or conveyance, preference,
moratorium, conservatorship and similar laws affecting creditors’ rights and
remedies generally, (ii) general equity principles and (iii) public policy,
applicable law relating to fiduciary duties and indemnification and
contribution, principles of materiality and reasonableness and implied covenants
of good faith and fair dealing.
(iii)    Notes. An opinion that the Notes are in the form contemplated by the
Indenture and have been duly authorized by the Issuer and, when executed by the
Issuer and authenticated by the Indenture Trustee in the manner provided in the
Indenture and delivered to and paid for by the Initial Purchaser in accordance
with this Agreement, (A) will constitute valid and legally binding obligations
of the Issuer enforceable against the Issuer in accordance with their terms,
subject to (i) bankruptcy, insolvency, reorganization,


19


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




fraudulent transfer or conveyance, preference, moratorium, conservatorship and
similar laws affecting creditors’ rights and remedies generally, (ii) general
equity principles and (iii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution, principles of materiality and
reasonableness and implied covenants of good faith and fair dealing; and (B)
will be entitled to the benefits of the Indenture.
(iv)    No Consents Required. An opinion in respect of each party to the
Transaction Documents (except for the Initial Purchaser) that in respect of such
party (other than with respect to the transfer of assignments of Hedged SREC
Agreements as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular that require the consent of any Hedged
SREC Counterparty), no consent, approval, license, authorization or validation
of, or filing, recording or registration with, any U.S. federal or New York
State governmental authority or regulatory body or court (collectively,
“Governmental Approvals”) is required to be obtained by such party as a
condition to (A) the offering, issuance or sale by the Issuer of the Notes or
(B) the execution, delivery and performance of the Transaction Documents by such
party that is party thereto, except for (1) such Governmental Approvals as have
been obtained, (2) the filing of the financing statements with the office of the
Secretary of State of the State of Delaware and (3) such Governmental Approvals
which (I) are of a routine or administrative nature, (II) are not customarily
obtained or made prior to the consummation of transactions such as those
contemplated by this Agreement and (III) are expected in the reasonable judgment
of such party to be obtained or made in the ordinary course of business.
(v)    Litigation. An opinion in respect of each party to the Transaction
Documents, that in respect of such party, and other than as disclosed in the
Offering Circular, there are no legal or governmental actions, suits or
proceedings before any court or governmental agency or authority or arbitrator
pending or threatened in writing against such party or any of their respective
assets that, if determined adversely to such party or any of its subsidiaries,
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, or would materially and adversely affect the ability of such
party to perform its obligations under the Transaction Documents.
(vi)    Non-Contravention. An opinion in respect of each party to the
Transaction Documents (except for the Initial Purchaser) that in respect of such
party the execution, delivery and performance of the Transaction Documents to
which it is a party will not (A) violate the organizational documents of such
party, (B) violate the DGCL, the Delaware LLC Act, the laws of the State of New
York or applicable U.S. federal law or (C) result in a breach or violation of
any of the terms and provisions of, or constitute a default under, any material
agreement or instrument to which such party or any such subsidiary is a party or
by which such party or any such subsidiary is bound or to which any of the
properties of such party or any such subsidiary is subject.
(vii)    Securities Laws. An opinion that it is not necessary in connection with
(A) the issuance and sale of the Notes by the Issuer to the Initial Purchaser
pursuant to this Agreement, or (B) the resale of the Notes by the Initial
Purchaser, in each case in the


20


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




manner contemplated by this Agreement, to register the Notes under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.
(viii)    Investment Company Act. An opinion that the Issuer is not now and,
immediately following the offering and sale of the Notes and the application of
the proceeds from such sale as described in the Preliminary Offering Circular,
the Time of Sale Information and the Offering Circular, will not be required to
register as an “investment company”, as such term is defined in the Investment
Company Act.
(ix)    Volcker Rule. An opinion that the Issuer is not a “covered fund” for
purposes of the Volcker Rule, based on its current interpretations.
(x)    Federal Income Tax. An opinion from Baker Botts L.L.P. (“Baker Botts”)
that, for U.S. federal income tax purposes, (A) when issued, the Class A Notes
(other than any Notes beneficially owned on or after the Closing Date by Sunnova
Energy or any of its affiliates) will be characterized as indebtedness, (B) when
issued, the Class B Notes (other than any Notes beneficially owned on or after
the Closing Date by Sunnova Energy or any of its affiliates) should be
characterized as indebtedness and (C) the Issuer will not be classified as an
association (or a publicly traded partnership) that is taxable as a corporation.
(xi)    Bankruptcy. (A) An opinion to the effect that (x) the transfer of the
Conveyed Property by Sunnova Intermediate Holdings to Sunnova Sol Holdings
pursuant to the Contribution Agreement constitutes a “true sale” of the Conveyed
Property by Sunnova Intermediate Holdings to Sunnova Sol Holdings and, in the
event that Sunnova Intermediate Holdings were to become a debtor in a case under
the Bankruptcy Code, a court of competent jurisdiction would hold that the
Conveyed Property and other assets contributed to Sunnova Sol Holdings under the
Contribution Agreement would not constitute property of Sunnova Intermediate
Holdings’ bankruptcy estate, (y) the transfer of the Conveyed Property by
Sunnova Sol Holdings to the Depositor pursuant to the Contribution Agreement
constitutes a “true sale” of the Conveyed Property by Sunnova Sol Holdings to
the Depositor and, in the event that Sunnova Sol Holdings were to become a
debtor in a case under the Bankruptcy Code, a court of competent jurisdiction
would hold that the Conveyed Property and other assets contributed to the
Depositor under the Contribution Agreement would not constitute property of
Sunnova Sol Holdings’ bankruptcy estate and (z) the transfer of the Conveyed
Property by the Depositor to the Issuer pursuant to the Contribution Agreement
constitutes a “true sale” of the Conveyed Property by the Depositor to the
Issuer and, in the event that the Depositor were to become a debtor in a case
under the Bankruptcy Code, a court of competent jurisdiction would hold that the
Conveyed Property and other assets sold to the Issuer under the Contribution
Agreement would not constitute property of the Depositor’s bankruptcy estate,
(B) an opinion to the effect that in the event that any of Sunnova Energy,
Sunnova Sol Holdings, Sunnova Intermediate Holdings, Sunnova Management or the
Depositor were to become a debtor in a case under the Bankruptcy Code, a court
of competent jurisdiction would not disregard the separate existence of the
Issuer, a Managing Member or a Project Company so as to order the substantive
consolidation of the assets and liabilities


21


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




of (x) the Issuer, a Managing Member or a Project Company on the one hand and
(y) Sunnova Energy, Sunnova Sol Holdings, Sunnova Intermediate Holdings, Sunnova
Management or the Depositor, as applicable, on the other hand and (C) an opinion
or opinions, covering such bankruptcy matters as the Initial Purchaser may
reasonably request.
(xii)    Security Interests. An opinion to the effect that (A) in the event that
the transfer of the Conveyed Property from Sunnova Intermediate Holdings to
Sunnova Sol Holdings shall be considered a loan secured by the Conveyed
Property, upon execution of the Contribution Agreement and the proper filing of
the financing statements related thereto, Sunnova Sol Holdings will have a
perfected security interest in the Conveyed Property and other assets which may
be perfected by such filing, (B) in the event that the transfer of the Conveyed
Property from Sunnova Sol Holdings to the Depositor shall be considered a loan
secured by the Conveyed Property, upon execution of the Contribution Agreement
and the proper filing of the financing statements related thereto, the Depositor
will have a perfected security interest in the Conveyed Property and other
assets which may be perfected by such filing, (C) in the event that the transfer
of the Conveyed Property from the Depositor to the Issuer shall be considered a
loan secured by the Conveyed Property, upon execution of the Contribution
Agreement and the proper filing of the financing statements related thereto, the
Issuer will have a perfected security interest in the Conveyed Property and
other assets which may be perfected by such filing, and (D) upon the execution
of the Transaction Documents, the taking of possession by the Indenture Trustee
of the certificated securities representing the interest in the Managing Members
and the Project Companies, the execution by the applicable Sunnova Entity, the
applicable depository bank and the Indenture Trustee of deposit account control
agreements granting “control” over accounts in the Trust Estate to the Indenture
Trustee and the proper filing of the financing statements related thereto, the
Indenture Trustee will have a perfected security interest in the Trust Estate.
(xiii)    The statements in the Preliminary Offering Circular and the Offering
Circular under the headings “The Issuer,” “The Depositor,” “Description of the
Notes,” “The Trust Estate,” “The Project Company Transactions,” “The Assignment
of Ownership of Managing Members and Hedged SREC Agreements,” “The Solar
Assets,” “The Indenture,” “The Transaction Manager and the Transaction
Management Agreement,” “The Transaction Transition Manager and the Manager
Transition Agreement,” and “Transfer Restrictions,” and the related summary
sections in “Summary of Terms,” insofar as they constitute a summary of the
terms of the Notes, the Issuer Operating Agreement, the Contribution Agreement,
the Transaction Management Agreement, Manager Transition Agreement, the Project
Company Documents and the Indenture, are accurate in all material respects.
(xiv)    The statements in the Preliminary Offering Circular and the Offering
Circular under the headings “Summary of Terms—Legal Considerations—Certain U.S.
Federal Income Tax Considerations,” “Summary of Terms—Legal
Considerations—Certain ERISA Considerations,” “Summary of Terms—Legal
Considerations—Certain Investment Company Act and Volcker Rule Considerations,”
“Certain U.S. Federal Income Tax Considerations,” “Considerations for ERISA and
Other Employee Benefit Plans” and


22


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




“Certain Investment Company Act and Volcker Rule Considerations”, insofar as
they constitute statements of law or legal conclusions with respect thereto, are
accurate in all material respects.
(e)    (i) The Initial Purchaser shall have received a letter from Baker Botts
that such counsel has no reason to believe the Preliminary Offering Circular and
the Pricing Information (taken as a whole), as of the Time of Sale, and the
Offering Circular as of its date or as of the Closing Date, includes or included
any untrue statement of a material fact or omits or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, it being understood
that such counsel will express no belief with respect to (a) the financial
statements and schedules or other financial, statistical or accounting
information contained or included therein or omitted therefrom or (b) the
Collateral Data Information, the Road Show and any Form ABS-15G Due Diligence
Report and any information contained or included or incorporated by reference
therein or omitted therefrom.
(ii)    The Initial Purchaser shall have received a letter from Kramer Levin
that such counsel has no reason to believe the Preliminary Offering Circular and
the Pricing Information (taken as a whole), as of the Time of Sale or as of the
Closing Date, and the Offering Circular as of its date or as of the Closing
Date, includes or included any untrue statement of a material fact or omits or
omitted to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, it
being understood that such counsel will express no belief with respect to (a)
the financial statements and schedules or other financial, statistical or
accounting data contained or included therein or omitted therefrom or (b) the
Collateral Data Information, the Road Show and any Form ABS-15G Due Diligence
Report and any information contained or included or incorporated by reference
therein or omitted therefrom.
(f)    The Initial Purchaser shall have received from each party to the
Transaction Documents such information, certificates and documents as the
Initial Purchaser may reasonably have requested and all proceedings in
connection with the transactions contemplated by this Agreement and all
documents incident hereto shall be in all material respects reasonably
satisfactory in form and substance to the Initial Purchaser.
(g)    (A) The Class A Notes and the Class B Notes shall have received their
respective ratings set forth in the Offering Circular from KBRA, and (B) such
rating shall not have been rescinded and no public announcement shall have been
made by (x) KBRA that the rating of the Class A Notes or the Class B Notes has
been placed under review or (y) a non-hired rating agency that it has issued an
unsolicited lower rating on the Class A Notes or the Class B Notes.
(h)    The Initial Purchaser shall have received copies of each Third Party Due
Diligence Report. Each of the Sunnova Entities shall have timely complied with
all requirements of Rule 15Ga-2 under the Exchange Act to the satisfaction of
the Initial Purchaser.


23


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




(i)    The Sponsor shall be in compliance with the legal requirements imposed by
the Risk Retention Rules on the sponsor of the transactions contemplated by the
Transaction Documents.
(j)    The Initial Purchaser shall have received a letter from Sunnova Energy
containing representations and warranties of Sunnova Energy regarding compliance
with the EU Risk Retention, Due Diligence and Transparency Requirements.
(k)    At least two business days prior to the date hereof, each Sunnova NPA
Party and any affiliate thereof to which the Beneficial Ownership Regulation is
applicable with respect to the transactions undertaken pursuant to the
Transaction Documents, to the extent that any such entity qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation shall (i) deliver, or
ensure that it has delivered, to the Initial Purchaser that so requests, a
Beneficial Ownership Certification in relation to itself, or (ii) deliver to the
Initial Purchaser an updated Beneficial Ownership Certification if any
previously delivered Beneficial Ownership Certification ceases to be true and
correct in all respects.
The Initial Purchaser may in its sole discretion waive compliance with any
conditions to the obligations of the Initial Purchaser hereunder.


Section 7.Indemnification and Contribution.
(a)    Each of the Issuer, the Depositor and Sunnova Energy, jointly and
severally agrees (i) to indemnify and hold harmless the Initial Purchaser, its
affiliates, directors, employees and officers and each person, if any, who
controls the Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities, joint or several, to which the Initial Purchaser,
affiliate, partner, director, employee, officer or controlling person may become
subject, under the Securities Act or the Exchange Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any document comprising a part of the Offering
Document, the Prior Preliminary Offering Circular, a Form ABS-15G Due Diligence
Report, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and (ii) to reimburse the Initial
Purchaser for any documented legal or other expenses reasonably incurred by the
Initial Purchaser, affiliate, director, employee, officer or controlling person
in connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred, including but not limited to
the Initial Purchaser’s costs of defending itself against any claim or bringing
any claim to enforce the indemnification or other obligations of a Sunnova NPA
Party; provided, however, that none of the Sunnova NPA Parties will be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
in or omission or alleged omission


24


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




from any of such documents in reliance upon and in conformity with Initial
Purchaser Information (as defined in subsection (b) below).
(b)    The Initial Purchaser will indemnify and hold harmless each Sunnova NPA
Party and each of their affiliates, directors, officers and employees, each
person, if any, who controls the Issuer within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities to which they or any of them may become subject, under
the Securities Act or the Exchange Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in any document comprising a part of the Offering Document or any
amendment or supplement thereto, or arise out of or are based upon the omission
or the alleged omission to state therein a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Issuer by the Initial Purchaser specifically for use therein,
and will reimburse any documented legal or other expenses reasonably incurred by
the Sunnova NPA Parties and such affiliate, director, officer, employee, agent
or controlling person in connection with investigating or defending any such
loss, claim, damage, liability or action as such expenses are incurred,
including but not limited to the costs of defending itself against any claim or
bringing any claim to enforce the indemnification or other obligations of the
Initial Purchaser, it being understood and agreed that the only such information
furnished by the Initial Purchaser consists of the first sentence of the second
paragraph and the second sentence of the thirteenth paragraph under the caption
“PLAN OF DISTRIBUTION” in the Preliminary Offering Circular and the Offering
Circular (collectively, the “Initial Purchaser Information”); provided, however,
that the Initial Purchaser shall not be liable for any losses, claims, damages
or liabilities arising out of or based upon the Issuer’s failure to perform its
obligations under Section 5(a) hereof.
(c)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to either subsection (a) or (b), such person (the “indemnified party”)
promptly shall notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceedings and shall pay the fees and
disbursements of not more than one such counsel related to such proceeding;
provided, however, that the failure of any indemnified party to provide such
notice to the indemnifying party shall not relieve the indemnifying party of its
obligations under this Section 7 unless such failure results in the forfeiture
by the indemnifying party of substantial rights and defenses. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless: (i) the indemnifying party and the indemnified
party agree on the retention of such counsel at the indemnifying party’s
expense, (ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action or (iii) the named
parties to any such proceeding (including any impleaded parties) include both
the indemnifying party and


25


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood that the indemnifying party shall not, in respect of the
legal expenses of any indemnified party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) for all
such indemnified parties and that all such fees and expenses shall be reimbursed
promptly as they are incurred. Such counsel shall be designated in writing by
Sunnova Energy, in the case of parties indemnified pursuant to subsection (a),
and by the Initial Purchaser, in the case of parties indemnified pursuant to
subsection (b). The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, such consent not to be
unreasonably withheld, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to promptly indemnify
the indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of any judgment or otherwise seek to terminate any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity or contribution could have been sought hereunder by
such indemnified party, unless such settlement, consent, compromise or
termination (i) includes an unconditional written release, in form and substance
reasonable satisfactory to the indemnified party, of such indemnified party from
all liability on claims that are the subject matter of such proceeding and (ii)
does not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of such indemnified party.
(d)    If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party, as incurred, as a result of the expenses,
losses, claims, damages or liabilities referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the Issuer, the Depositor and Sunnova Energy on the one hand and the
Initial Purchaser on the other from the offering of the Notes or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Issuer, the
Depositor and Sunnova Energy on the one hand and the Initial Purchaser on the
other in connection with the statements or omissions which resulted in such
expenses, losses, claims, damages or liabilities as well as any other relevant
equitable considerations. The relative benefits received by the Issuer, the
Depositor and Sunnova Energy on the one hand and the Initial Purchaser on the
other, in connection with the offering of the Notes, shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses other than the Initial Purchaser Compensation (as defined
below)) received by the Issuer and the total discounts and commissions received
by the Initial Purchaser (the “Initial Purchaser Compensation”) bear to the
aggregate initial offering prices of the Notes. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuer, the Depositor,
Sunnova Energy, or the Initial Purchaser and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection


26


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any
action or claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), the Initial Purchaser shall not be required
to contribute any amount in excess of the amount by which the total discounts
and commission received by it exceed the amount of any damages that it otherwise
has been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.
(e)    The obligations of the Issuer, the Depositor and Sunnova Energy under
this Section shall be in addition to any liability which the Issuer, the
Depositor or Sunnova Energy may otherwise have and shall extend, upon the same
terms and conditions, to each person, if any, who controls the Initial Purchaser
within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Initial Purchaser under this Section shall be in addition to
any liability which the Initial Purchaser may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Issuer, the Depositor or Sunnova Energy within the meaning of the Securities Act
or the Exchange Act.


Section 8.[Reserved]


Section 9.Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Sunnova NPA Parties or their respective officers and of the Initial Purchaser
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of the Initial Purchaser, the Sunnova NPA Parties, or any
of their respective representatives, officers or directors or any controlling
person, and will survive delivery of and payment for the Notes. If for any
reason the purchase of the Notes by the Initial Purchaser is not consummated,
each of the Issuer, the Depositor and Sunnova Energy shall remain responsible
for the expenses to be paid or reimbursed by it pursuant to Section 5 hereof
(except in the event of a breach of this Agreement by the Initial Purchaser) and
the respective obligations of the Issuer, the Depositor, Sunnova Energy and the
Initial Purchaser pursuant to Section 7 hereof shall remain in effect.


Section 10.Severability Clause. Any part, provision, representation, or warranty
of this Agreement which is prohibited or is held to be void or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof.


Section 11.Notices. All communications hereunder will be in writing and, (a) if
sent to the Initial Purchaser will be mailed or delivered to Credit Suisse
Securities (USA) LLC,


27


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




Eleven Madison Avenue, New York, New York 10010, Attention: Structured Products
Finance; (b) if sent to the Issuer, will be mailed or delivered to it at 20 East
Greenway Plaza, Suite 475, Houston, Texas 77046, Attention: Chief Executive
Officer, with a copy (which shall not constitute notice) to Baker Botts L.L.P.,
910 Louisiana St., Houston, Texas 77002, Attention: Travis Wofford and Martin
Toulouse; (c) if sent to the Depositor, will be mailed or delivered to it at 20
East Greenway Plaza, Suite 475, Houston, Texas 77046, Attention: Chief Executive
Officer, with a copy (which shall not constitute notice) to Baker Botts L.L.P.,
910 Louisiana St., Houston, Texas 77002, Attention: Travis Wofford and Martin
Toulouse; and (d) if sent to Sunnova Energy will be mailed or delivered to it at
Sunnova Energy Corporation, 20 East Greenway Plaza, Suite 475, Houston, Texas
77046, Attention: Chief Executive Officer, with a copy (which shall not
constitute notice) to Baker Botts L.L.P., 910 Louisiana St., Houston, Texas
77002, Attention: Travis Wofford and Martin Toulouse; or, as to each of the
foregoing, at such other address, facsimile number or e-mail address as shall be
designated by written notice to the other party.


Section 12.Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
indemnified persons referred to in Section 7 hereof, and no other person will
have any right or obligation hereunder, except that holders of the Notes shall
be entitled to enforce the agreements for their benefit contained in the fourth
sentence of Section 5(b) hereof against the Issuer as if such holders were
parties thereto.


Section 13.Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK. The Issuer, the Depositor and
Sunnova Energy hereby submit to the exclusive jurisdiction of the courts of the
State of New York and the courts of the United States of America of the Southern
District of New York in each case sitting in the Borough of Manhattan in The
City of New York and the appellate courts from any thereof in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. Each party hereto waives, to the fullest extent permitted
by requirements of law, any right it may have to a trial by jury in respect of
any litigation directly or indirectly arising out of, under or in connection
with this Agreement. Each party hereto (i) certifies that no representative
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 13.


Section 14.Integration, Amendment and Counterparts. This Agreement supersedes
all prior or contemporaneous agreements and understandings relating to the
subject matter hereof among the Initial Purchaser and the Sunnova NPA Parties.
Neither this Agreement


28


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




nor any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile transmission or other electronic
transmission (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart hereof and deemed an original.


Section 15.No Petition. Prior to the date that is one year and one day after
payment in full of the Notes, each party hereto agrees that it will not file any
involuntary petition or otherwise institute, or join any other person in
instituting, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceeding under any federal or State bankruptcy
or similar law against the Issuer.


Section 16.No Advisory or Fiduciary Responsibility. Each of the Issuer,
Depositor and Sunnova Energy acknowledges and agrees that: (a) the purchase and
sale of the Notes pursuant to this Agreement, including the determination of the
offering prices of the Notes and any related discounts and commissions, is an
arm’s-length commercial transaction among the Sunnova Entities and the Initial
Purchaser and each of the Sunnova Entities is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (b) in connection with the purchase
and sale of the Notes, the Initial Purchaser is and has been acting solely as
principal and is not the agent or fiduciary of any of the Sunnova Entities, or
their respective affiliates, directors, officers, stockholders, creditors or
employees or any other party; (c) the Initial Purchaser has not assumed and will
not assume an advisory or fiduciary responsibility in favor of any of the
Sunnova Entities with respect to any of the transactions contemplated hereby;
(d) the Initial Purchaser and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Sunnova
Entities and that the Initial Purchaser has no obligation to disclose any of
such interests by virtue of any fiduciary or advisory relationship; (e) the
Sunnova Entities shall each consult with their own advisors concerning the
purchase and sale of the Notes and shall be responsible for making their own
independent investigation and appraisal of the transaction contemplated hereby,
and the Initial Purchaser shall not have any responsibility or liability to any
Sunnova Entity with respect thereto; (f) the Initial Purchaser and its
affiliates are not providing and have not provided legal, regulatory, tax,
insurance or accounting advice in any jurisdiction; and (g) each of the Sunnova
Entities waives, to the fullest extent permitted by law, any claims it may have
against the Initial Purchaser for breach of fiduciary duty or alleged breach of
fiduciary duty.


Section 17.Recognition of the U.S. Special Resolution Regimes.


29


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------




(a)    In the event that the Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from the Initial Purchaser that is a Covered Entity of this Agreement, and any
interest and obligation in or under this Agreement, will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if this Agreement, and any interest and obligation in or under this
Agreement, were governed by the laws of the United States or a state of the
United States.
(b)    In the event that the Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of the Initial Purchaser that is a Covered Entity becomes subject
to a proceeding under a U.S. Special Resolution Regime, any Default Rights under
this Agreement that may be exercised against such Initial Purchaser that is a
Covered Entity are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
this Agreement were governed by the laws of the United States or a state of the
United States.
For the purposes of this Section 17, the following terms shall have the meaning
ascribed to them below:
“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.
[Signature Page Follows]


30


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.





--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
Note Purchase Agreement shall represent a binding agreement among the Issuer,
the Depositor, Sunnova Energy, and the Initial Purchaser.
Very truly yours,


SUNNOVA SOL ISSUER, LLC, AS ISSUER




By: /s/ Robert L. Lane            
Name: Robert L. Lane
Title: Executive Vice President and Chief Financial Officer




SUNNOVA SOL DEPOSITOR, LLC, AS DEPOSITOR




By: /s/ Robert L. Lane            
Name: Robert L. Lane
Title: Executive Vice President and Chief Financial Officer




SUNNOVA ENERGY CORPORATION




By: /s/ Robert L. Lane            
Name: Robert L. Lane
Title: Executive Vice President and Chief Financial Officer






[Signature Page to Note Purchase Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.







--------------------------------------------------------------------------------




The foregoing Note Purchase Agreement is hereby confirmed and accepted
as of the date first above written.




CREDIT SUISSE SECURITIES (USA) LLC,
AS INITIAL PURCHASER




By: /s/ Spencer Hunsberger            
Name: Spencer Hunsberger
Title: Managing Director/Authorized Signatory






[Signature Page to Note Purchase Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.







--------------------------------------------------------------------------------






EXHIBIT A


Pricing Information
Class A Initial Outstanding Note Balance: $337,100,000
Class B Initial Outstanding Note Balance: $75,400,000


Class A Issue Price: 99.96366%
Class B Issue Price: 99.99817%


Class A Note Rate: 3.35%
Class B Note Rate: 5.54%


Class A Post-ARD Spread: 1.80%
Class B Post-ARD Spread: 4.10%


Class A CUSIP/ISIN: (144A) 86745N AA6 / US86745NAA63
(Reg S) U8677F AA6 / USU8677FAA67
Class B CUSIP/ISIN: (144A) 86745N AB4 / US86745NAB47
(Reg S) U8677F AB4 / USU8677FAB41


Pricing Date: February 5, 2020
Closing Date: February 12, 2020












[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------




EXHIBIT B


Road Show


[see attached]








[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------




EXHIBIT C
Third-Party Due Diligence Providers
1.
Black & Veatch Management Consulting, LLC

2.
Ernst & Young LLP



Third-Party Due Diligence Reports
1.
Agreed-upon procedures report dated January 23, 2020 obtained by Sunnova Energy,
which report sets forth the findings and conclusions, as applicable, of Ernst &
Young LLP with respect to certain agreed upon procedures performed by Ernst &
Young LLP.

2.
Consultant’s report, dated January 16, 2020, obtained by Sunnova Energy, which
report sets forth a summary of the findings and conclusions of Black & Veatch
Management Consulting, LLC with respect to certain residential photovoltaic
solar assets.





[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------




EXHIBIT D
Initial Purchaser
Class
Initial Note Balance
Purchase Price
Credit Suisse Securities (USA) LLC
A
$337,100,000
[***]%
 
B
$75,400,000
[***]%









[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

